Case 1:19-cv-00528-JMS-RT Document 140 Filed 07/23/21 Page 1 of 2      PageID #: 1028




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


  UNITED STATES OF AMERICA,                     CIV. NO. 19-00528 JMS-RT
                     Plaintiff,
  RACHAEL ALE,
                     Plaintiff-Intervenor,
         vs.


  HAWAII STUDENT SUITES, INC.,
  HAWAII STUDENT RESIDENCES,
  DBA HAWAII STUDENT SUITES,
  SAVIO HAUOLI STREET LLC, 258-60
  BEACH WALK LLC,
                     Defendants.

         ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
        RECOMMENDATION TO GRANT IN PART AND DENY IN PART
         PLAINITFF-INTERVENOR RACHAEL ALE’S MOTION FOR
             ATTORNEYS’ FEES AND NON-TAXABLE COSTS

               Findings and Recommendation having been filed and served on all

  parties on May 28, 2021, and clarified by Magistrate Judge Rom Trader on July 2,

  2021, and no objections having been filed by any party,

  ///

  ///

  ///
Case 1:19-cv-00528-JMS-RT Document 140 Filed 07/23/21 Page 2 of 2              PageID #: 1029




              IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

  28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings

  and Recommendation to Grant In Part and Deny In Part and Deny in Part Plaintiff-

  Intervenor Rachael Ale’s Motion for Attorneys’ Fees and Non-Taxable Costs” are

  adopted as the opinion and order of this Court.

              IT IS SO ORDERED.
              DATED: Honolulu, Hawaii, July 23, 2021.



                                           /s/ J. Michael Seabright
                                          J. Michael Seabright
                                          Chief United States District Judge




                                           2
